Case: 22-1170    Document: 79     Page: 1   Filed: 12/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  DONNA D. PARRISH,
                      Petitioner

                             v.

      DEPARTMENT OF HEALTH AND HUMAN
                  SERVICES,
                   Respondent
             ______________________

                        2022-1170
                  ______________________

     Petition for review of an arbitrator’s decision by Law-
 rence E. Little.
                   ______________________

                Decided: December 8, 2022
                 ______________________

    DONNA D. PARRISH, Douglasville, GA, pro se.

     MARGARET JANTZEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, TARA K. HOGAN, PATRICIA M. MCCARTHY.
                   ______________________

  Before MOORE, Chief Judge, TARANTO and CHEN, Circuit
                        Judges.
Case: 22-1170    Document: 79      Page: 2    Filed: 12/08/2022




 2                                             PARRISH   v. HHS




 PER CURIAM.
     Donna D. Parrish, Ph.D., appeals from an arbitration
 decision affirming her removal from federal service for un-
 acceptable performance. Because substantial evidence
 supports the arbitrator’s decision, we affirm.
                        BACKGROUND
      In December 2015, Dr. Parrish was hired as a program
 specialist at the Agency for Children and Families (ACF),
 a component of the Department of Health and Human Ser-
 vices (HHS). SAppx. 2. 1 As a program specialist, Dr. Par-
 rish’s responsibilities included developing relationships
 with state and local social services agencies and organiza-
 tions, maintaining state profiles listing relevant policy is-
 sues and contact information for state and local agencies,
 updating a strategic tracker related to HHS programs and
 initiatives, and organizing conferences with state and local
 agencies.       See SAppx. 335–37; SAppx. 340–42;
 SAppx. 351–55; Appx. 431–32. Dr. Parrish reported to the
 Regional Administrator, Carlis Williams. SAppx. 14.
     In late 2017 and early 2018, Ms. Williams noticed a de-
 cline in Dr. Parrish’s work performance. SAppx. 17.
 Ms. Williams initiated several one-on-one meetings with
 Dr. Parrish from March to May 2018 in which she commu-
 nicated her concerns to Dr. Parrish and discussed ways for
 Dr. Parrish to improve her performance. SAppx. 13, 17.
     Dr. Parrish’s performance did not improve, however,
 and on May 21, 2018, Ms. Williams issued Dr. Parrish a
 Performance Deficiency Notice (Notice). SAppx. 334–38.



     1    “SAppx.” citations herein refer to the appendix
 filed concurrently with Respondent’s brief. “Appx.” cita-
 tions refer to the appendix filed concurrently with Peti-
 tioner’s brief.
Case: 22-1170       Document: 79    Page: 3    Filed: 12/08/2022




 PARRISH   v. HHS                                             3




 The Notice identified aspects of Dr. Parrish’s performance
 that needed improvement and cited specific examples, in-
 cluding repeated failures to update the strategic tracker,
 failure to provide Ms. Williams with materials needed to
 attend a conference, and failure to incorporate comments
 and feedback from Ms. Williams in a conference presenta-
 tion. SAppx. 335–36. The Notice advised Dr. Parrish that
 she would be placed on a Performance Improvement Plan
 (PIP) if her performance did not improve. SAppx. 334, 337.
     On June 27, 2018, Dr. Parrish informed Ms. Williams
 that she was diagnosed with adjustment disorder and de-
 pressed mood. SAppx. 13. Dr. Parrish applied for and was
 granted a short period of leave under the Family Medical
 Leave Act (FMLA). SAppx. 15.
     Dr. Parrish’s performance again did not improve, and
 on August 9, 2018, Ms. Williams issued Dr. Parrish a PIP.
 SAppx. 339–46. The PIP identified performance deficien-
 cies similar to those identified in the Notice, including fail-
 ure to update the strategic tracker, failure to prepare and
 maintain state profiles, and failure to provide support for
 speaking engagements. SAppx. 340–42. The PIP required
 Dr. Parrish to meet with Ms. Williams weekly to discuss
 work assignments, deficiencies, and suggestions for im-
 provement. SAppx. 345. The PIP allowed Dr. Parrish
 60 days to improve her performance. SAppx 342.
     On October 2, 2018, Dr. Parrish submitted several
 workplace accommodation requests, including three con-
 secutive days of telework at the end of each week, telecon-
 ferencing into meetings, short breaks, and a flexible work
 schedule. Appx. 802. Ms. Williams immediately approved
 Dr. Parrish’s request for three days of telework.
 SAppx. 348.
     Dr. Parrish’s performance did not improve during the
 period of her PIP. She failed to attend her scheduled meet-
 ings with Ms. Williams, declined to attend additional
Case: 22-1170     Document: 79     Page: 4    Filed: 12/08/2022




 4                                              PARRISH   v. HHS




 meetings proposed by Ms. Williams, and failed to submit
 work assignments. SAppx. 13–15. On November 19, 2018,
 Ms. Williams notified Dr. Parrish that she proposed to re-
 move Dr. Parrish from federal service for unacceptable per-
 formance. SAppx. 347–56. That same day, Dr. Parrish was
 escorted out of her office, and her computer and access card
 were confiscated. Appx. 446; Appx. 669.
     Dr. Parrish sought representation by the National
 Treasury Employees Union (Union). SAppx. 2, 17–18. At
 the Union’s request, the deciding official, Joyce Thomas,
 met with Dr. Parrish and her Union representative on De-
 cember 10, 2018, to provide Dr. Parrish the opportunity to
 respond to the proposed removal. Appx. 420; Appx. 430;
 SAppx. 18. Ms. Thomas then approved Dr. Parrish’s re-
 moval on January 7, 2019. SAppx. 15.
     The Union invoked arbitration. Following a two-day
 hearing and post-hearing briefing, the arbitrator found
 that HHS had shown sufficient cause to remove Dr. Parrish
 and denied Dr. Parrish’s grievance. SAppx. 25–26.
    Dr. Parrish appeals that decision. We have jurisdiction
 pursuant to 5 U.S.C. §§ 7121(f) and 7703.
                         DISCUSSION
      We review an arbitrator’s decision under the same
 standard of review that is applied to decisions from the
 Merit Systems Protection Board. Miskill v. Soc. Sec. Ad-
 min., 863 F.3d 1379, 1382 (Fed. Cir. 2017) (first citing 5
 U.S.C. § 7121(f); and then citing Johnson v. Dep’t of Veter-
 ans Affs., 625 F.3d 1373, 1376 (Fed. Cir. 2010)). We thus
 affirm the decision of the arbitrator unless it is: “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.” Id. (quoting 5
 U.S.C. § 7703(c)(1)–(3)). We review questions of law de
Case: 22-1170       Document: 79   Page: 5    Filed: 12/08/2022




 PARRISH   v. HHS                                           5




 novo and questions of fact for substantial evidence. See
 Wrocklage v. Dep’t of Homeland Sec., 769 F.3d 1363, 1366
 (Fed. Cir. 2014). Substantial evidence is “such relevant ev-
 idence as a reasonable mind might accept as adequate to
 support a conclusion.” McLaughlin v. Off. of Pers. Mgmt.,
 353 F.3d 1363, 1369 (Fed. Cir. 2004). The burden of prov-
 ing reversible error rests on Dr. Parrish. See Pucilowski v.
 Dep’t of Just., 498 F.3d 1341, 1344 (Fed. Cir. 2007).
      To remove an underperforming employee under 5
 U.S.C. § 4303, an agency must: “(a) establish an approved
 performance appraisal system; (b) communicate the perfor-
 mance standards and critical elements of an employee’s po-
 sition to the employee; (c) warn the employee of
 inadequacies in ‘critical elements’; and (d) offer an under-
 performing employee counseling and an opportunity for im-
 provement.” Santos v. Nat’l Aeronautics & Space Admin.,
 990 F.3d 1355, 1361–62 (Fed. Cir. 2021) (citation omitted).
 When an agency chooses to terminate an employee after
 issuing a PIP, the agency must prove that the employee’s
 performance “was unacceptable before the PIP and re-
 mained so during the PIP.” Id. at 1363.
      Here, after reciting the relevant sections of HHS’s ap-
 proved performance appraisal system, the arbitrator found
 that HHS communicated valid performance standards and
 critical elements to Dr. Parrish and warned Dr. Parrish
 that she was not meeting those standards, SAppx. 21–23;
 that Dr. Parrish was offered counseling and was provided
 a reasonable opportunity to improve, SAppx. 23–24; and
 that Dr. Parrish’s performance was unacceptable both be-
 fore and after receiving the PIP. SAppx. 24–25.
      Substantial evidence supports these findings. The No-
 tice and PIP communicated the performance standards and
 critical elements of Dr. Parrish’s position to her, described
 specific examples and instances where Dr. Parrish’s perfor-
 mance was deficient, and explained what Dr. Parrish was
Case: 22-1170    Document: 79     Page: 6    Filed: 12/08/2022




 6                                            PARRISH   v. HHS




 doing incorrectly as compared to the expectation for that
 specific task. SAppx. 335–37; SAppx. 340–42. The Notice
 and PIP also warned Dr. Parrish that she might be re-
 moved from federal service if her performance did not im-
 prove. SAppx. 337; SAppx. 345. Dr. Parrish was then
 provided almost six months between the Notice and the
 proposal for her removal to improve her performance, dur-
 ing which she received direct feedback and counseling from
 Ms. Williams. SAppx. 13–14; SAppx334; SAppx. 347–48.
 Her performance, however, continued to be unacceptable
 after receiving the PIP. For example, she failed to meet
 minimally acceptable performance in any of the ten assign-
 ments listed in her PIP, including again failing to maintain
 state profiles. SAppx. 349–55. Thus, substantial evidence
 supports the arbitrator’s findings.
      We understand Dr. Parrish to make five arguments on
 appeal, but none are persuasive. First, Dr. Parrish asserts
 that her removal was based on false or fraudulent docu-
 ments and points the court to a list of documents in an un-
 related Formal Individual Complaint for Employment
 Discrimination. See, e.g., Pet. Br. 2, 5, 15, 17–19, 23, 25;
 Pet. Reply Br. 2–4, 10–11, 13–15. To the extent Dr. Parrish
 contests the evidentiary burden for her removal, the arbi-
 trator’s conclusion that HHS met its burden of proof is sup-
 ported by substantial evidence. Further, Dr. Parrish does
 not appear to have argued to the arbitrator that the listed
 documents were fraudulent, and thus this argument is
 waived. See Snyder v. Dep’t of Navy, 854 F.3d 1366, 1375
 (Fed. Cir. 2017) (“It is well-established that an agency is
 not required to respond to arguments that were never
 made to the agency.”). And even if we could consider the
 list of documents in the Employment Discrimination Com-
 plaint, Dr. Parrish fails to explain how any of the docu-
 ments are false or fraudulent. The only document to which
 Dr. Parrish raises specific arguments of fraud is a Denial
 of Within-Grade Increase that she received one week after
Case: 22-1170       Document: 79   Page: 7    Filed: 12/08/2022




 PARRISH   v. HHS                                            7




 the Notice. Appx. 851–53. Dr. Parrish asserts this docu-
 ment incorrectly states that her most recent rating of rec-
 ord was “unacceptable” and incorrectly states the
 completion date of her 52-week waiting period. See, e.g.,
 Pet. Br. 2, 4–5, 15, 18, 25–26; Pet. Reply Br. 12. But even
 if this document is inaccurate, it is not relevant to her re-
 moval from federal service, and it was not cited or relied on
 by the arbitrator. As Dr. Parrish’s counsel explained in the
 post-hearing briefing below, the denial of Dr. Parrish’s
 within-grade increase is “not part of the issue at hand.”
 Appx. 454.
     Second, Dr. Parrish asserts that the arbitrator erred in
 finding the testimony of Ms. Williams and Ms. Thomas was
 credible. See, e.g., Pet. Br. 2; Pet. Reply Br. 1. Credibility
 determinations, however, are “virtually unreviewable on
 appeal.” See Bieber v. Dep’t of the Army, 287 F.3d 1358,
 1364 (Fed. Cir. 2002) (citing Pope v. U.S. Postal Serv., 114
 F.3d 1144, 1149 (Fed. Cir. 1997)). Regardless, we are not
 persuaded that the arbitrator’s credibility determinations
 should be disturbed because Dr. Parrish has not shown
 that the testimony of Ms. Williams or Ms. Thomas is inher-
 ently improbable or discredited by undisputed fact. See
 Grubka v. Dep’t of the Treasury, 858 F.2d 1570, 1574 (Fed.
 Cir. 1988), abrogated on other grounds by Bieber, 287 F.3d
 at 1362 (noting that credibility determinations may be re-
 viewed if the determinations are “inherently improbable or
 discredited by undisputed fact”).
     Third, Dr. Parrish argues that her due process rights
 were violated when she was denied access to her work com-
 puter, thus preventing her from fully defending against the
 proposal to remove. Pet. Br. 3, 9–11, 13–14; Pet. Reply
 Br. 5. But Dr. Parrish fails to explain how losing access to
 her work computer inhibited her defense, and she has not
 identified any information that she was precluded from in-
 troducing at the meeting with Ms. Thomas or in
Case: 22-1170     Document: 79     Page: 8    Filed: 12/08/2022




 8                                              PARRISH   v. HHS




 arbitration. Thus, Dr. Parrish has not persuaded us that
 her due process rights were violated.
     Fourth, Dr. Parrish cites Santos to argue she did not
 meet the requirements to be placed on PIP because her
 prior annual rating indicated that she achieved expected
 results, and she had not previously received a poor perfor-
 mance rating or a midterm rating indicating poor perfor-
 mance. See, e.g., Pet. Br. 10–12, 14–16, 19, 23, 27–28; Pet.
 Reply Br. 7, 15. Dr. Parrish misapplies our holding in San-
 tos. There, we explained that an agency imposing a post-
 PIP termination must prove that the employee’s unac-
 ceptable performance existed before the PIP and remained
 unacceptable during the PIP. Santos, 990 F.3d at 1363.
 Here, as discussed above, substantial evidence supports
 the arbitrator’s findings that Dr. Parrish’s performance
 was unacceptable before the Notice, remained unaccepta-
 ble after she was issued the Notice and before she was is-
 sued the PIP, and continued to be unacceptable after she
 received the PIP.
     Finally, to the extent Dr. Parrish argues that her ongo-
 ing medical issues, as demonstrated by her request for rea-
 sonable accommodations, precluded her removal, see Pet.
 Br. 7–9, 28, the arbitrator reasonably found that Dr. Par-
 rish had not submitted medical evidence to substantiate
 her claim that her mental health was the basis for her poor
 performance, SAppx. 24. The Certification of Health Care
 Provider for Dr. Parrish’s FMLA request, for example,
 stated that Dr. Parrish’s condition would not cause periodic
 episodes that would prevent her from performing her job
 function. Appx. 977. Similarly, the Reasonable Accommo-
 dations Coordinator at the Office of Diversity Management
 and Equal Employment Opportunity advised Ms. Williams
 that that “there does not appear to be any medical condi-
 tion that affects [Dr. Parrish’s] overall ability to work” and
 “recommended that [Dr. Parrish’s] requests be processed
 outside of the framework of reasonable accommodation.”
Case: 22-1170       Document: 79    Page: 9   Filed: 12/08/2022




 PARRISH   v. HHS                                           9




 Appx. 804. Thus, Dr. Parrish has not convinced us that
 substantial evidence does not support the arbitrator’s find-
 ing that no evidence was provided to confirm that Dr. Par-
 rish had a mental disability that impaired her job
 performance.
                         CONCLUSION
    We have considered Dr. Parrish’s remaining argu-
 ments and find them unpersuasive. Substantial evidence
 supports the arbitrator’s decision to uphold Dr. Parrish’s
 removal, and we therefore affirm.
                         AFFIRMED
                            COSTS
 No costs.